F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit

                                                                               OCT 6 1997
                    UNITED STATES COURT OF APPEALS

                                  TENTH CIRCUIT                           PATRICK FISHER
                                                                                   Clerk



 JAMES R. JONES,

               Plaintiff - Appellant,                       No. 97-3185
          v.                                                 D. Kansas
 WILLIAM L. CUMMINGS, Secretary                       (D.C. No. 96-CV-3576)
 of Corrections; BRUCE WELLS,
 Medical Doctor,

               Defendants - Appellees.




                            ORDER AND JUDGMENT *


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34 (a); 10th Cir. R. 34.1.9. This cause is

therefore ordered submitted without oral argument.



      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      James R. Jones, an inmate at the Winfield Correctional Facility, appeals

from the dismissal, for failure to state a claim, of his civil rights action against

various corrections personnel, pursuant to 42 U.S.C. § 1983. In his action

Mr. Jones alleges that his Eighth Amendment right to be free from cruel and

unusual punishment has been violated because the defendants refused, among

other things, to operate on his hand.

      We have carefully reviewed the file and conclude that the district court was

correct, substantially for the reasons set forth in the district court’s order filed

May 19, 1997. We also conclude that this appeal fails to state a claim under 28

U.S.C. § 1915(e)(2)(B)(ii) for purposes of counting prior occasions under 28

U.S.C. § 1915(g).

      DISMISSED. The mandate shall issue forthwith.

                                                 ENTERED FOR THE COURT


                                                 Stephen H. Anderson
                                                 Circuit Judge




                                           -2-